OPINION — AG — YOU ASK: CONCERNING PROCEDURES TO BE FOLLOWED BY LAW FIRM IN FILING IN YOUR OFFICE A TEXAS LIMITED PARTNERSHIP CERTIFICATE, AS WELL AS THE LEGAL EFFECT THEREOF, IF AND WHEN SO FILED. IN THIS CONNECTION YOU ORALLY INFORMED THIS OFFICE THAT IT HAS BEEN THE PRACTICE OF THE SECRETARY OF STATE TO FILE ANY SUCH CERTIFICATE WHEN TENDERED FOR FILING, WITHOUT COMMENTS AS TO THE REGULARITY OR EFFECT THEREOF, AND IN EFFECT ASK IF THE SECRETARY OF STATE WAS ACTING WITHIN HIS OFFICIAL CAPACITY? — AFFIRMATIVE CITE: 54 O.S.H. 141 (FRED HANSEN) ** SEE: OPINION NO. 72-241 (1972) **